Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 1 of 20 PageID #: 3745




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


                                                                MEMORANDUM DECISION AND
    C.R. BARD, INC., a New Jersey corporation,                 ORDER GRANTING DEFENDANT’S
    and BARD PERIPHERAL VASCULAR,                              RENEWED MOTION TO TRANSFER
    INC., an Arizona corporation,                              TO THE UNITED STATES DISTRICT
                                                                COURT FOR THE DISTRICT OF
            Plaintiffs,                                                 DELAWARE

    v.                                                                    2:12-cv-00035-RJS-DAO

    ANGIODYNAMICS, INC., a Delaware                               Chief District Judge Robert J. Shelby
    corporation,
                                                                   Magistrate Judge Daphne A. Oberg
            Defendant.



           Plaintiffs C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, Bard)1 develop

and manufacture medical devices. Bard filed suit claiming that Defendant AngioDynamics, Inc.

infringed on three of Bard’s patents. AngioDynamics denies the allegations. Before the court is

AngioDynamics’s Renewed Motion to Dismiss or Transfer for Improper Venue.2 For the

reasons explained below, the Motion is GRANTED, and the case is TRANSFERRED to the

District of Delaware.




1
 On July 12, 2017, C.R. Bard assigned the patents at issue in this case to Bard Peripheral Vascular, including all
causes of action for past, present, and future infringement claims. See Dkt. 111 (Motion to Substitute a Party) at 2.
C.R. Bard then moved the court to substitute Bard Peripheral Vascular as the named Plaintiff in this case. Id. The
court denied the Motion and instead ordered joinder of C.R. Bard and Bard Peripheral Vascular. See Dkt. 132
(Order Denying Substitution).
2
    Dkt. 163.
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 2 of 20 PageID #: 3746




                                                  BACKGROUND

           Bard commenced this action on January 11, 2012, alleging AngioDynamics infringed

three of Bard’s patents related to its power injectable port technology.3 Bard concurrently filed

in this court two other actions involving the same patents against Medical Components, Inc. and

Smiths Medical ASD.4 While this case was in initial proceedings, AngioDynamics filed with the

United States Patent & Trademark Office (USPTO) a petition for inter partes reexamination.5

After the USPTO granted the petition for review, AngioDynamics successfully moved to stay

this case.6 On December 17, 2012, the case was administratively closed.7 Upon completion of

the USPTO’s inter partes reexamination proceedings, the court on October 4, 2019 lifted the stay

and reopened the case.8

           While the case was stayed, the Supreme Court decided TC Heartland LLC v. Kraft Foods

Grp. Brands LLC, holding that for venue purposes a corporate defendant in a patent infringement

action resides only in its state of incorporation.9 That holding significantly changed existing

law.10 Shortly after this case was reopened, AngioDynamics moved to dismiss or transfer under

the new rule announced in TC Heartland.11 AngioDynamics argued in its motion that venue is

improper in the District of Utah because AngioDynamics is incorporated, and therefore resides,




3
    Dkt. 2 (Complaint) at 2–5 (U.S. Patent No. 7,947,022; U.S. Patent No. 7,785,302; and U.S. Patent No. 7,959,615).
4
    See cases 2:12-cv-32 and 2:12-cv-36, respectively.
5
    See Dkt. 151 (Motion to Dismiss) at 2.
6
    See Dkt. 82 (Motion to Stay); Dkt. 88 (Order granting stay).
7
    See Dkt. 89.
8
    See Dkt. 147.
9
    137 S. Ct. 1514, 1517 (2017).
10
     See In re Micron Technology, Inc., 875 F.3d 1091, 1094 (Fed. Cir. 2017).
11
     See Dkt 151.

                                                            2
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 3 of 20 PageID #: 3747




in Delaware, and it does not have a regular and established place of business in Utah.12

Challenging that assertion, Bard filed a motion for venue discovery,13 which the court granted.14

            Following venue discovery, AngioDynamics filed a Renewed Motion to Dismiss or

Transfer for Improper Venue, which is now before the court.15 Bard opposes the Motion,

arguing venue is proper in the District of Utah because: (1) AngioDynamics waived its ability to

challenge venue in 2012 when it affirmatively stated in its Answer that venue here was proper

and then filed counterclaims against Bard; (2) AngioDynamics forfeited its ability to challenge

waiver based on its post-TC Heartland conduct; and (3) if venue is determined based on post-

filing activity, the presence of Utah-based AngioDynamics sales representatives beginning in

2016 establishes that AngioDynamics has a regular and established place of business in Utah.16

As explained below, these arguments are unavailing. Finding venue in the District of Utah

lacking, the court transfers the case to the District of Delaware.

                                                   DISCUSSION

            “Upon motion by the Defendant challenging venue in a patent case, the Plaintiff bears the

burden of establishing proper venue.”17 Venue is established under 28 U.S.C. § 1400(b), which

provides: “[a]ny civil action for patent infringement may be brought in the judicial district where

the defendant resides, or where the defendant has committed acts of infringement and has a

regular and established place of business.” The Supreme Court recently held in TC Heartland




12
     Id. at 1.
13
     Dkt. 152 at 6.
14
     Dkt. 158 (Order granting venue discovery).
15
     Dkt. 163.
16
     See Dkt. 172 (Opposition Memo.) at 1; Dkt. 193 (Surreply) at 1.
17
     In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018).

                                                           3
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 4 of 20 PageID #: 3748




that in the context of a patent infringement action, a corporate defendant resides only in its state

of incorporation.18

            AngioDynamics asserts venue is no longer proper in the District of Utah under TC

Heartland because it is incorporated, and thus resides, in Delaware. For that reason,

AngioDynamics maintains venue here is proper only if it has committed acts of infringement in

Utah and has “a regular and established place of business” in the District.19 AngioDynamics

denies it has such a place of business.20

            Bard argues venue is proper in the District of Utah under the three separate legal theories

described above: (1) waiver, (2) forfeiture, and (3) timing. The court addresses each theory in

turn.

       I.       AngioDynamics Did Not Waive Its Right to Challenge Venue

            Bard first argues AngioDynamics waived its right to challenge venue because it admitted

in its Answer to the 2012 Complaint that venue here was appropriate, and because it sought

affirmative relief here when it chose to assert counterclaims against Bard. The court disagrees.

            A. Legal Standard

            Patent venue law has changed substantially over the past fifty years, with numerous

courts evaluating the relationship between the patent venue statute, § 1400(b), and the general




18
     137 S.Ct. at 1517.
19
     28 U.S.C. § 1400(b) (2018).
20
  Whether AngioDynamics committed acts of infringement “is a factual question not appropriate for resolution on a
motion to dismiss for improper venue.” Zaxcom, Inc. v. Lectrosonics, Inc., 2019 WL 418860 at *4 (E.D.N.Y. Feb. 1,
2019) (unpublished) (citing Medicines Co. v. Hospira, Inc., 881 F.3d 1347, 1350 (Fed. Cir. 2018) (“Infringement is a
question of fact.”)); In re Cordis Corp., 769 F.2d 733, 737 (Fed. Cir. 1985) (The “issue of infringement” is “a
question to be determined at trial” and “is not reached on the merits in considering venue requirements.”).
AngioDynamics does not for purposes of its motion contest Bard’s allegations that it committed infringing acts in
this District.

                                                         4
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 5 of 20 PageID #: 3749




venue statute, 28 U.S.C. § 1391(c).21 In 1957, the Supreme Court held the then-existing version

of § 1391(c) did not apply to § 1400(b), meaning that patent venue was separate and distinct

from general venue requirements.22 Following the 1988 Congressional amendments to §

1391(c), the Federal Circuit concluded in V.E. Holding Corp. v. Johnson Gas Appliance Co.23

that the new § 1391 amendments “furnished a definition of ‘resides’ that applied to § 1400(b).”24

Under the new amendments, a corporate defendant was “deemed to reside in any judicial district

in which it [wa]s subject to personal jurisdiction at the time the action [wa]s commenced.”25

Crucially, the court in V.E. Holding broadly expanded patent venue jurisdiction by linking it with

the general venue statute.

           Because the Federal Circuit retains nationwide original jurisdiction in patent cases,26 the

V.E. Holding decision set binding precedent for all federal district courts across the country and

remained good law for nearly thirty years.27 On May 22, 2017, “the Supreme Court changed the




21
   Section 1391(c)(2), as most recently amended in 2011, states, “[A]n entity with the capacity to sue and be sued in
its common name under applicable law, whether or not incorporated, shall be deemed to reside, if a defendant, in
any judicial district in which such defendant is subject to the court’s personal jurisdiction . . . .”
22
     See Fourco Glass Co. v. Transmirra Products Corp., 353 U.S. 222, 229 (1957).
23
     917 F.2d 1574, 1575 (Fed. Cir. 1990).
24
     In re Micron Technology, Inc., 875 F.3d 1091, 1098 (Fed. Cir. 2017).
25
     Id. at 1098–99 (internal quotation marks and citations omitted).
26
  See 28 U.S.C. § 1295(a)(1) (2018) (“The United State Court of Appeals for the Federal Circuit shall have
exclusive jurisdiction of an appeal from a final decision of a district court of the United States . . . in any civil action
arising under . . . any Act of Congress relating to patents.”)
27
   Federal Circuit law governs on all matters of substantive patent law, while regional circuit law governs procedural
issues. Although venue is a procedural issue, the Federal Circuit explains, “[A] procedural issue that is not itself a
substantive patent law issue is nonetheless governed by Federal Circuit law if the issue pertains to patent law, if it
bears an essential relationship to matters committed to our exclusive control by statute, or if it clearly implicates the
jurisprudential responsibilities of this court in a field within its exclusive jurisdiction.” Laboratory Corp. of America
Holdings v. Chiron Corp., 384 F.3d 1326, 1330 (Fed. Cir. 2004) (citation omitted). Therefore, “the interpretation of
§ 1400(b), a patent-specific statute, including its relation to § 1391, is a matter of Federal Circuit law, not regional
circuit law (subject, of course, to Supreme Court law).” In re Oath Holdings Inc., 908 F.3d 1301, 1305 (Fed. Cir.
2018).

                                                             5
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 6 of 20 PageID #: 3750




controlling law when it decided TC Heartland.”28 The Court concluded “the [1988 and 201129]

amendments to § 1391 did not modify the meaning of § 1400(b)” as interpreted by the Court’s

earlier case law.30 In contrast to § 1391’s default definition, the term “resides” as applied to

patent venue in § 1400(b) “refers only to the State of incorporation” of corporate defendants.31

This change, which severed § 1400(b) from § 1391(c), made available an objection to venue

based on lack of residence for defendants nationwide who were currently involved in pending

patent disputes.32

            Despite this change of law, many district courts initially concluded that individual

defendants had waived their right to challenge venue under Federal Rule of Civil Procedure

12(h)(1) and Rule 12(g)(2) where they previously omitted a venue defense from their answers or

initial motions to dismiss.33 The Federal Circuit definitively rejected that approach when it

decided In re Micron, explaining, “The venue objection was not available until the Supreme

Court decided TC Heartland because, before then, it would have been improper, given

controlling precedent, for the district court to dismiss or to transfer for lack of venue.”34 In a

follow-up case, In re Oath Holdings, the Court again clarified that “issues of waiver or forfeiture

of patent-venue rights under § 1400(b)” are governed by Federal Circuit law and that “Micron




28
     In re Micron, 875 F.3d at 1099.
29
  Congress again amended § 1391 in 2011. The Federal Circuit reasoned the 2011 amendments provided no basis
to reconsider its prior decision and reaffirmed V.E. Holding. See In re TC Heartland LLC, 821 F.3d 1338, 1343
(Fed. Cir. 2016), rev’d and remanded sub nom. TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514
(2017) (“We reject Heartland’s argument that in 2011 Congress codified the common law regarding venue in patent
suits as described in Fourco.”).
30
     TC Heartland, 137 S. Ct. at 1517.
31
     Id. at 1521.
32
     See In re Micron, 875 F.3d at 1099.
33
     Id. at 1093–94.
34
     Id. at 1096.

                                                      6
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 7 of 20 PageID #: 3751




answers the entire question of waiver under Rule 12(g)(2) and (h)(1) . . . there [is] no such

waiver.”35

            B. Analysis

            Bard nevertheless claims AngioDynamics waived its right to challenge venue for two

reasons: (1) AngioDynamics expressly admitted venue existed in the District of Utah in its

Answer to the 2012 Complaint, and (2) AngioDynamics submitted to the jurisdiction of the court

by filing five counterclaims against Bard.36 The Court finds both arguments unpersuasive.

                 1. AngioDynamics’s 2012 Admission Does Not Amount to Waiver

            “Under longstanding precedent, it was understood when defendants answered the

complaints filed . . . that venue was proper in a patent infringement case against a corporation in

any district in which the corporation was subject to personal jurisdiction.”37 It is undisputed that

when the case against AngioDynamics was filed in 2012, venue here was proper based on then-

controlling precedent. Consequently, AngioDynamics admitted in its Answer, “[V]enue may

exist in this district under 28 U.S.C. §§ 1391 and 1400.”38

            As previously explained, a venue objection based on AngioDynamics’s circumstances

pre-TC Heartland was not available when the case was filed, and it is well established that a

defendant is not required to engage in futile gestures solely to avoid a claim of waiver.39 As is

the case here, “a sufficiently sharp change of law sometimes is a ground for permitting a party to


35
     908 F.3d at 1305.
36
     See Dkt. 172 (Opposition Memo.) at 7–8.
37
     Xodus Medical Inc. v. Prime Medical LLC, 2018 WL 4385243, at *2 (W.D. Pa. Sept 14, 2018) (unpublished).
38
     Dkt. 70 at 2, ¶ 4.
39
  See In re Micron, 875 F.3d at 1098 (collecting cases showing all circuits agree with this position). The Tenth
Circuit explicitly stated there is no requirement that a defendant “make a futile attempt . . . given the state of the
law,” and the court will apply a new decision to a pending case when “the decision establishes a new principle of
law . . . by overruling clear past precedent upon which the litigants may have relied.” Peterson v.
Shearson/American Exp., Inc., 849 F.2d 464, 466 (10th Cir. 1988).

                                                            7
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 8 of 20 PageID #: 3752




advance a position that it did not advance earlier in the proceeding when the law at the time was

strongly enough against that position.”40

           Bard insists the specific language of AngioDynamics’s admission distinguishes this

patent case from others pending at the time TC Heartland was decided.41 Unlike

AngioDynamics, the defendants in those cases did not explicitly admit venue was proper.42 But

that is a distinction without a difference. Venue here was proper under existing law when this

case was filed, and it would have been inconsistent with at least the spirit of the Rules for

AngioDynamics to maintain otherwise when the defense was clearly unavailable.

           The Federal Circuit addressed the same question in In re Oath Holdings. The defendant

there admitted to venue in its answer, and the court explained that a litigant “cannot be faulted

for waiting to present a venue objection until after TC Heartland was decided, where the case

was in an early stage, [and] the defense could not properly have been adopted by the district

court at the time[].”43 This was true even when the defendant there was aware that TC Heartland

was pending and could result in a favorable change of law. AngioDynamics did not waive its

right to challenge venue post-TC Heartland merely because it admitted in its 2012 Answer that

venue was proper at that time.

                2. AngioDynamics’s 2012 Counterclaims Do Not Amount to Waiver

           “[F]iling a counterclaim, compulsory or permissive, cannot waive” Rule 12 defenses,

particularly when the moving party has not been “extensively participating in the litigation”




40
     In re Micron, 875 F.3d at 1097.
41
     Dkt. 193 (Surreply) at 3.
42
  See, e.g., In re Micron, 875 F.3d 1091; Genesis Attachments LLC v. Detroit Edge Tool Co., 2019 WL 1924302
(W.D. Wis. Apr. 30, 2019); Xodus Med. 2018 WL 4385243.
43
     908 F.3d at 1306.

                                                       8
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 9 of 20 PageID #: 3753




before seeking timely dismissal of the case.44 Further, “the Federal Circuit has suggested that the

[waiver] inquiry should at least start with an examination of the ‘time from when the defense

becomes available to when it is asserted.’”45

           Considering that a venue defense was unavailable when the case was filed, it was entirely

appropriate that AngioDynamics answered the Complaint and asserted counterclaims seeking

affirmative relief, especially if those counterclaims were compulsory.46 Unlike jurisdictional

defenses subject to waiver, seeking affirmative relief by asserting counterclaims will not

ordinarily implicate waiver of venue defenses—at least not here, where AngioDynamics had no

way of knowing patent venue law would change significantly years later while its case was

administratively closed. To find otherwise would place many parties in the untenable position of

having to blindly weigh at the outset of litigation the potential value of claims that may be lost if

not asserted against the risk that asserting those claims could result in waiver of new defenses

that may later become available only as a result of unforeseen changes in the law. Such an

approach would impede, rather than promote, the orderly and efficient resolution of disputes.

           Nevertheless, specific circumstances in individual cases may compel different results. As

the appellate courts have counseled, this is particularly so where a new defense becomes

available late in litigation. But notwithstanding the filing date, this case remains today in its

infancy as a result of a nearly seven year stay during which the parties were engaged in




44
  Rates Technology Inc. v. Nortel Networks Corp., 399 F.3d 1302, 1308–09 (Fed. Cir. 2005); see also Campbell v.
Bartlett, 975 F.2d 1569, 1574 (10th Cir. 1992) (“We follow the rule that by filing a compulsory counterclaim a party
does not waive Rule 12(b) objections.”).
45
  Intellectual Ventures II LLC v. FedEx Corporation, 2017 WL 5630023 at *3 (E.D. Texas, Nov. 22, 2017) (quoting
In re Micron, 875 F.3d 1091, 1102 (Fed. Cir. 2017)). The Intellectual Ventures court refers to this as a “forfeiture”
inquiry, but Bard frames the issue as one sounding in waiver. The two terms can be used interchangeably when
considering whether a party’s counterclaims defeat a subsequent improper venue motion.
46
     Dkt. 70.

                                                          9
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 10 of 20 PageID #: 3754




 proceedings relating to review of the relevant patents. Importantly, none of AngioDynamics’s

 counterclaims have been actively litigated.

              In light of these facts, the court declines to find waiver of its new venue defense based on

 AngioDynamics’s filing of counterclaims.47

        II.      AngioDynamics Did Not Forfeit the Right to Challenge Venue Based on Its Post-
                 TC Heartland Conduct
              Bard next argues AngioDynamics forfeited its right to challenge venue because it waited

 more than two years after TC Heartland was decided to notify Bard it intended to challenge

 venue. Again, the court disagrees.

              A. Legal Standard

              “Rule 12(h)(1) waiver is not the sole basis on which a district court might, in various

 circumstances, rule that a defendant can no longer present a venue defense that might have

 succeeded on the merits.”48 Even when Rule 12-based objections to venue do not apply, the

 Federal Circuit has made clear that “district courts have the authority to find forfeiture of a venue

 objection” based on a party’s conduct.49 Although the court declined to provide “[a]ny legal

 conclusions about the boundaries of discretion” or how such discretion is to be utilized by the

 district courts,50 it did identify the following non-exhaustive list of factors as at least a starting

 point for evaluating a claim of forfeiture: (1) the time from when the venue defense became




 47
   Other courts have reached a similar conclusion. See, e.g., H.W.J. Designs for Agribusiness, Inc. v. Rethceif
 Enterprises, LLC, 2018 WL 827768, at *4 (E.D. Cal. Feb. 12, 2018) (finding assertion of counterclaim did not
 waive venue challenge in patent case); Rillito River Solar LLC v. Wencon Dev. Inc., 2017 WL 5598228, at *4 (D.
 Ariz. Nov. 21, 2017) (same); see also 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
 § 1397 (3d ed. 2004) (“The trend in more recent cases is to hold that no Rule 12(b) defense is waived by the
 assertion of a counterclaim, whether permissive or compulsory.”).
 48
      In re Micron, 875 F.3d at 1100.
 49
      Id. at 1101.
 50
      Id. at 1102.

                                                       10
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 11 of 20 PageID #: 3755




 available to when it was asserted, (2) nearness of trial, and (3) whether a party has used a

 “tactical wait-and-see” approach to bypass an opportunity to declare a desire for a different

 forum.51 None of these factors support a finding that AngioDynamics has forfeited its right to

 raise a venue defense.

            B. Analysis

                  1. Timeliness

            The Supreme Court decided TC Heartland on May 22, 2017. This case was reopened on

 October 4, 2019,52 and AngioDynamics moved on November 25, 2019 to dismiss or transfer the

 case based on improper venue.53 Bard contends that, rather than wait until the inter partes

 review was complete, AngioDynamics was required to jointly move with Bard to lift the stay in

 this case immediately after the TC Heartland decision to permit AngioDynamics to challenge

 venue.54 Because AngioDynamics waited more than two years before notifying Bard that venue

 was improper, Bard argues AngioDynamics forfeited its right to challenge venue.55

            This is one of many patent cases that were stayed when TC Heartland was decided.

 Other district courts considering the issue generally conclude that the timeliness of TC Heartland

 venue motions is most properly evaluated from the date a stay is lifted. This court adopts the

 rationale generally articulated in those cases and will employ the same approach here. 56 Among


 51
      Id. at 1101–02.
 52
      Dkt. 147.
 53
      Dkt. 151.
 54
      Dkt. 193 at 4.
 55
      Id.
 56
   See Genesis Attachments LLC v. Detroit Edge Tool Co., 2019 WL 1924302 at *3 (W.D. Wis. Apr. 30, 2019)
 (“[D]efendant cannot be faulted for not pressing the issue until the stay was lifted . . . The defense only became
 available in January 2019 when the case was reopened.”); Infinity Computer Products, Inc. v. OKI Data Americas,
 Inc., 2018 WL 1035793 at *5 (E.D. Penn. Feb. 23, 2018) (unpublished) (“It was not until August 8, 2017, the stay
 was lifted. Thus, the August 8, 2017 date will be considered as the operative date to evaluate Moving Defendants’
 conduct and the waiver arguments.”); Xodus Medical Inc. v. Prime Medical LLC, 2018 WL 4385243 at *4 (W.D.

                                                         11
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 12 of 20 PageID #: 3756




 other things, this approach avoids compelling potentially unnecessary or futile motions in stayed

 cases before issues are ripe for consideration.

          Reopening this case in 2017 solely to hear a motion for improper venue would have

 required the expenditure of resources both for the parties and the court on matters that may later

 have become moot depending on the outcome of the ongoing USPTO proceedings. The review

 process could easily have resolved the matter, the parties might have settled the case in the

 intervening two years after TC Heartland, or any number of other things might have happened,

 rendering the venue issue moot before this case was eventually reopened in 2019. In any event,

 even had the court decided the venue issue and ordered the case transferred in 2017 or 2018, the

 parties presumably would have merely filed a new request to stay in the transferee district court

 because the case still could not proceed until the inter partes review was complete.57

           This case was reopened on October 4, 2019. AngioDynamics moved less than two

 months later to dismiss or transfer for improper venue. The motion was timely and resulted in no

 prejudice to Bard. AngioDynamics did not forfeit its right to challenge venue.

              2. Nearness of Trial

          This case remains in its infancy due to the nearly seven-year stay in effect from

 December 2012 to October 2019.58 There has been little meaningful litigation since the case was



 Penn. Sept. 14, 2018) (unpublished) (“Because TC Heartland was decided during the pendency of a stay . . . the
 ‘accrual’ date for considering whether defendants’ conduct waived their right to dispute venue in those cases is the
 date that the stay was lifted.”).
 57
   See Silcotek Corporation v. Entech Instruments, Inc., 2018 WL 1818192 at *3 (W.D. Penn., Apr. 17, 2018)
 (unpublished) (The court confronted a similar situation and explained, “That exercise would be pointless in a stayed
 matter that could be resolved in the other proceedings . . . and would contradict the spirit of Federal Rule of Civil
 Procedure 1 because it would waste judicial resources.”).
 58
   The length of the stay is reflected in the complex procedural history of this case. During the inter partes
 reexamination of the patents at issue, the USPTO initially invalidated the challenged patents. Bard appealed the
 decision to the Federal Circuit, which found in 2018 that the USPTO’s claim construction was “unreasonably broad”
 and vacated and remanded the case. On remand, the USPTO upheld the three challenged patents. See Dkt. 152
 (Bard’s Opposition to AngioDynamics’s Initial Motion to Dismiss or Transfer for Improper Venue) at 3.

                                                          12
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 13 of 20 PageID #: 3757




 reopened and trial is likely years away. Neither side will suffer prejudice if the case is

 transferred to another jurisdiction.

                  3. Bypassed Opportunities

               There is no evidence AngioDynamics engaged in any “wait-and-see” tactics or bypassed

 an opportunity to challenge venue. The USPTO completed its inter partes review on August 26,

 2019.59 AngioDynamics discussed the venue defect with Bard during two separate meetings in

 August 2019.60 In its Motion to Reopen the case filed September 3, 2019, AngioDynamics

 stated its intent to file a TC Heartland motion once the case was reopened.61 AngioDynamics

 raised its venue defense at the earliest opportunity and did not engage in apparent

 gamesmanship.

               In sum, none of the traditional factors identified by the Federal Circuit support a finding

 that AngioDynamics forfeited its right to challenge venue, and the court is aware of no other

 considerations that compel such a finding.

        III.      Venue Should Be Analyzed Based on the Facts at the Time of Filing

               In its initial Complaint, Bard claimed venue here was proper because AngioDynamics

 infringed on Bard’s patents by selling the infringing products in Utah.62 Under binding

 precedent in effect at the time of filing, this would have been enough to establish venue under §

 1400(b).63




 59
      See Dkt. 141 (Motion to Reopen Case) at 3.
  Id. AngioDynamics raised the venue defect with Bard during “meet-and-confers” held on August 13, 2019 and
 60

 August 30, 2019.
 61
      Id.
 62
      See Dkt. 2 at 3 ¶ 11; 4 ¶ 15; 4 ¶ 18.
 63
      See discussion supra Section I.A.

                                                        13
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 14 of 20 PageID #: 3758




            Following TC Heartland, Bard must meet the more stringent requirements of the second

 prong of § 1400(b) and show that AngioDynamics has a “regular and established” place of

 business in this district. When this case was initially filed in January 2012, AngioDynamics did

 not operate any facilities in Utah, nor did it employ any Utah-based sales representatives.64 As

 Bard implicitly concedes, it can carry its burden only relying on AngioDynamics’s more recent,

 post-filing business activity in the state. Beginning in 2016, AngioDynamics employed, at

 different times, two Utah-based territory managers responsible for selling the company’s

 products in the Las Vegas multi-state territory, which includes Utah.65 Bard argues the court

 should consider this activity when evaluating whether venue is proper.

            The relevance of post-filing forum business activity to patent venue is an unresolved

 issue. The court is aware of no Federal Circuit decisions providing guidance concerning the

 point in time when venue is to be analyzed under § 1400(b). In the absence of binding

 precedent, two approaches have emerged among the several district courts addressing the issue.

 One group of cases66 holds “that venue should be determined based on the facts existing at the




 64
      See Dkt. 163 at 6.
 65
   Dkt. 163 at 9, 11. Steven Francis was hired on July 31, 2017 as a territory manager and continues to work for
 AngioDynamics in that capacity. Francis’s sales territory covers eight Mountain West states, including Utah. Daniel
 McIff was hired as a territory manager on October 31, 2016, and he worked for AngioDynamics until April 14,
 2017. His territory also included Utah.
 66
    See, e.g., Personal Audio, LLC v. Google, Inc., 280 F. Supp.3d 922, 930–31 (E.D. Tex. Dec. 1, 2017) (“‘Bringing’
 a civil action refers to the act of filing a complaint. The term ‘resides’ is in the present tense. The phrase ‘the
 defendant has committed acts’ applies to past acts. But the phrase ‘where the defendant has a regular and established
 place of business’ is in the present tense . . . [a]pplying strict statutory construction, venue under § 1400(b) should be
 analyzed based on the facts and circumstances that exist on the date the suit is filed.”); NetSoc, LLC v. Chegg Inc.,
 2019 WL 4857340 at *2 (S.D.N.Y. Oct. 2, 2019) (Noting that “bringing” a civil action refers to the act of filing a
 complaint, and analyzing venue at that time comports with the Federal Circuit's reminder that venue determinations
 “must be closely tied to the language of the statue.” (citing In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017));
 Int’l Techs. & Sys. Corp. v. Samsung Elecs. Co. Ltd., 2018 WL 4963129 at *6 n.2 (C.D. Cal. June 22, 2018) (“[I]n
 applying a strict statutory construction, venue under § 1400(b) should be analyzed based on the facts and
 circumstances that exist at the time an action is filed.”).

                                                            14
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 15 of 20 PageID #: 3759




 time the action is filed, as doing so better comports with the plain language of the statute.”67 The

 other group of cases68 has created a limited exception for patent cases where “venue is

 determined based on the facts existing at the time the cause of action accrues, if suit is filed

 within a reasonable time thereafter.”69

            Courts following the so-called accrual rule typically examine activity preceding the filing

 of the complaint—often “driven by a desire to prevent defendants from avoiding suit in a given

 venue by retreating from the district after committing acts of infringement.”70 For example, in

 Welch Sci. Co. v. Human Eng’g Inst., Inc., the defendant committed acts of patent infringement

 in the district then sold its business thirty-seven days before suit was filed.71 The Seventh

 Circuit, while acknowledging the narrowness of the patent venue statute, held that venue was

 still proper because the plaintiff filed suit within “a reasonable time” after the cause of action

 accrued.72

            But those are not the circumstances in this case. AngioDynamics lacked an established

 place of business in Utah before this case was filed in 2012. Bard seeks to apply the accrual

 standard to events that did not begin until 2016, four years later. Bard relies heavily on Motorola

 Sols., Inc. v. Hytera Commc'ns Corp. Ltd. as an example of a court reviewing events that



 67
   Uni-Systems, LLC v. United State Tennis Ass’n Nat’l Tennis Ctr., Inc., 2020 WL 1694490 at *6 (E.D.N.Y. Apr. 7,
 2020).
 68
    See, e.g., Welch Sci. Co. v. Human Eng’g Inst., Inc., 416 F.2d 32, 35 (7th Cir. 1969) (“[U]nder the patent venue
 statute, venue is properly lodged in the district if the defendant had a regular and established place of business at the
 time the cause of action accrued and suit is filed within a reasonable time thereafter.”); San Shoe Trading Corp. v.
 Converse Inc., 649 F. Supp. 341, 345 (S.D.N.Y. 1986) (relying upon Welch to conclude that “venue is determined at
 the time the claim accrues”); Motorola Sols., Inc. v. Hytera Commc'ns Corp. Ltd., 402 F. Supp. 3d 450, 455–56
 (N.D. Ill. 2019) (agreeing with Welch).
 69
      Uni-Systems, 2020 WL 1694490 at *6.
 70
      Id.
 71
      See Welch 416 F.2d at 33.
 72
      Id. at 35–36.

                                                            15
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 16 of 20 PageID #: 3760




 occurred both before and after the filing date.73 In Motorola, defendants signed a lease for a

 business facility on March 5, 2017, after which plaintiffs filed suit on March 14, 2017.74

 Defendants began occupying the facility on April 1, 2017 but did not begin business operations

 at the facility until August 2017.75 The court found venue proper based on defendants’

 concession that the facility was a regular and established place of business as of August 2017,

 holding that “the alleged infringement continue[d] to accrue.”76

             Bard urges the court to adopt the same approach and consider the actions of

 AngioDynamics’s two Utah-based sales representatives beginning in 2016 because Bard’s patent

 claims represent causes of action that are still accruing. This the court declines to do. Although

 the Motorola court examined post-filing activity, the events were still tied to the filing date of the

 lawsuit and actions occurring just before filing. Further, unlike the events described in

 Motorola, where the activity happened within a five-month period after the case was filed, the

 events Bard asks the court to consider happened at least four years after the filing date.

             Bard identifies no precedent exclusively considering post-filing activity when evaluating

 venue, and the case law Bard relies upon is readily distinguishable. Mindful of the Supreme

 Court’s directive that venue is not a vague principle and therefore cannot be liberally

 construed,77 this court will follow those courts holding that venue must be established based on




 73
      402 F. Supp. 3d 450.
 74
      Id. at 455.
 75
      Id.
 76
      Id. at 456.
 77
    See Schnell v. Peter Eckrich & Sons, Inc., 365 U.S. 260, 264 (1961) (“The requirement of venue is specific and
 unambiguous; it is not one of those vague principles which, in the interest of some overriding policy, is to be given a
 ‘liberal’ construction.”) (internal quotation marks and citation omitted).

                                                           16
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 17 of 20 PageID #: 3761




 the facts existing at the time the case is filed. AngioDynamics had no regular and established

 place of business in Utah on January 11, 2012.78 Venue in this district is improper.79

        IV.      The Case Should Be Transferred to the District of Delaware

              AngioDynamics seeks dismissal of the case based on accusations of Bard’s harassment

 and forum shopping. Bard denies such conduct and instead requests the case be transferred to

 the District of Delaware. For the following reasons, the court agrees with Bard that transfer is

 appropriate.

              A. Legal Standard

              Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case laying

 venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

 such case to any district or division in which it could have been brought.” In most cases, “it is in

 the interest of justice to transfer to a proper forum rather than to dismiss,”80 and any doubts

 should be resolved “in favor of preserving the action.”81

              The Tenth Circuit has not yet had occasion to articulate how trial courts should decide

 whether the interests of justice favor transfer to a proper forum instead of dismissal. The court




 78
      Dkt. 2 (Complaint).
  Although the parties devote significant portions of their briefs to discussing the specific activity of
 79

 AngioDynamics’s Utah-based sales representatives, these facts are immaterial.
 80
    Montoya v. Fin. Fed. Credit, Inc., 872 F. Supp. 2d 1251, 1281 (D.N.M. 2012) (internal quotation marks and
 citations omitted); see also Wright & Miller, 14D Fed. Prac. & Proc. Juris. § 3827 (4th ed.) (“Since the presumption
 should be in favor of transfer, dismissal should be appropriate in unusual circumstances.”).
 81
   Simpson Performance Prods. v. NecksGen, Inc., 2017 WL 3616764, at *8 (W.D.N.C. Aug. 23, 2017) (internal
 quotation marks and citations omitted).

                                                            17
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 18 of 20 PageID #: 3762




 will therefore follow the parties’ lead in their briefing and apply Mann v. Automobile Protection

 Corporation82 to determine whether transfer or dismissal is appropriate.83

            The Mann court identified three factors to consider: “(1) whether the statute of limitations

 will bar Plaintiff from re-filing his complaint, (2) whether Plaintiff filed his complaint in this

 Court in bad faith or to harass Defendants, and (3) whether Plaintiff was forum shopping.”84

 AngioDynamics contends dismissal is warranted because Bard is engaging in forum shopping

 and is using this litigation to harass a smaller competitor. Bard denies the allegations and seeks

 transfer to the District of Delaware. The court evaluates each of the Mann factors in turn.

            B. Mann Factors

                1. Whether a Statute of Limitations Bars Plaintiffs’ Claims

            Although Bard may re-file this case in Delaware without offending the statute of

 limitations, it could suffer the loss of substantial past damages if the case is dismissed. The

 relevant statute, 35 U.S.C. § 286, limits patent infringement damages to the six years preceding

 filing of the complaint.85 If the court dismisses this action, the six-year damages period resets,



 82
      777 F. Supp. 2d 1234, 1244 (D.N.M. 2011).
 83
    The Tenth Circuit has not defined the phrase “in the interest of justice” under Section 1406(a), but it has identified
 factors district courts should evaluate when considering transfer under 28 U.S.C. § 1631—a substantially similar
 statute (including identical “in the interest of justice” language) governing transfer or dismissal where personal
 jurisdiction is lacking. See Trujillo v. Williams, 465 F.3d 1210, 1223 n.16 (10th Cir. 2006) (“[F]actors warranting
 transfer rather than dismissal, at least under § 1631, include [1] finding that the new action would be time barred; [2]
 that the claims are likely to have merit; and [3] that the original action was filed in good faith rather than filed after
 plaintiff either realized or should have realized that the forum in which he or she filed was improper.”) (internal
 citations and quotation marks omitted). Several district courts in this circuit have applied the Trujillo factors when
 considering whether transfer is appropriate under § 1406(a). See, e.g., Biofire Defense, LLC v. Fluidigm Corp., 2019
 WL 7037959 (D. Utah Dec. 20, 2019); Hanson v. Bosley and Bratch, Inc., 2018 WL 4491424, at *4 (D. Colo. Sept.
 18, 2018). This approach is compelling, as the Trujillo factors seem equally applicable to Section 1406(a) and
 Section 1631. Here, although Bard believes the Trujillo factors are more apt, AngioDynamics briefed its arguments
 under the Mann factors, and Bard responded in kind. Accordingly, the court applies the Mann factors, especially
 given the significant overlap between the Mann and Trujillo factors.
 84
      Mann, 777 F. Supp. 2d at 1244.
 85
    35 U.S.C. § 286 (“[N]o recovery shall be had for any infringement committed more than six years prior to the
 filing of the complaint or counterclaim for infringement in the action.”).

                                                            18
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 19 of 20 PageID #: 3763




 depriving Bard of the ability to seek recovery for roughly four years of damages.86 This would

 be unduly harsh, especially because the change in venue law under TC Heartland occurred after

 Bard brought suit in 2012, when venue was indisputably proper in this District. This factor

 weighs heavily in favor of transfer.

                 2. Whether Plaintiffs Filed Their Complaint in Bad Faith or to Harass Defendants

            In an effort to prove harassment, AngioDynamics contends Bard filed in 2015 a nearly

 identical suit against it in the District of Delaware. AngioDynamics argues Bard lost that lawsuit

 and maintains that if the court were to “peek at the merits” of the underlying suit here, it would

 find that “the enforceability of all of Bard’s port identification patents, including those asserted”

 in this case, are implicated by the Delaware decision.87 Bard disagrees, maintaining “the

 Delaware decision is not informative because it involved different patents with different claims

 than those at issue here.”88

            This suit cannot be considered harassment since it was the first of the two cases filed.

 And even if the court were to glance at the merits, it would not be able to easily determine at this

 stage if the cases are identical. Such doubts about the impact of the later filed case on the case

 now before the court weigh “in favor of preserving the action.”89 There is also no evidence that

 Bard filed this action in bad faith because venue was undisputedly proper when it filed the

 Complaint in 2012. This factor also supports transfer.




 86
      Dkt. 172 at 24.
 87
      Dkt. 163 at 23–24.
 88
      Dkt. 172 at 25.
 89
      Simpson Performance, 2017 WL 3616764, at *8.

                                                     19
Case 1:20-cv-01544-UNA Document 199 Filed 11/16/20 Page 20 of 20 PageID #: 3764




                  3. Whether Plaintiffs Were Forum Shopping

             Improper forum shopping occurs where a party chooses a forum it considers to be more

 favorable “without any legal or factual basis for doing so.”90 By contrast, if federal jurisdiction

 “arguably” exists, a party has not engaged in improper forum shopping.91 Here, Bard filed suit

 long before the Supreme Court decided TC Heartland, and neither party disputes that venue was

 proper in the District of Utah in 2012. The court cannot find that Bard lacked any legal or

 factual basis for choosing this forum. This factor also weighs in favor of transfer rather than

 dismissal.

             All three Mann factors support transfer rather than dismissal. If the case is to be

 transferred, both sides agree the District of Delaware is an unquestionably proper forum. That is

 where AngioDynamics is incorporated, and TC Heartland confirmed venue is proper in the

 district where the alleged infringer “resides,” meaning its place of incorporation.92

                                                CONCLUSION

             For the reasons explained above, AngioDynamics’s Renewed Motion to Dismiss or

 Transfer for Improper Venue is GRANTED.93 The Clerk of Court is directed to transfer the case

 to the United States District Court for the District of Delaware.

             SO ORDERED this 16th day of November 2020.

                                                      BY THE COURT:


                                                      ________________________________________
                                                      ROBERT J. SHELBY
                                                      United States Chief District Judge
 90
   Predator Intern., Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1192 (10th Cir. 2015) (internal quotation marks
 and citation omitted) (considering forum shopping in the context of Rule 11 sanctions).
 91
      See id. at 1188.
 92
      See 137 S.Ct. at 1517.
 93
      Dkt. 163.

                                                         20
